Title: To John Adams from Richard Rush, 2 May 1818
From: Rush, Richard
To: Adams, John


				
					Dear and Respected sir.
					London May 2. 1818
				
				An old Scotch woman, in North-Shields, signing herself Ann Hewison, has sent me a manuscript Quarto of what she calls extracts from the diary of William Langborn, an American officer, kept during his travels through several parts of Europe. I copy, word for word, the following passages.London July 18. 1786.“Saturday—Did myself the pleasure, agreeably to yesterdays invitation, of dining with Mr Adams and his family. We had but one stranger, he remarkable for his American attachments. Our dinner was plain, neat, and good. Mrs Adams’s accomplishments and agreeableness would have apologized for any thing otherwise; after dinner took an  airing in the park.”“Thursday the 23. Dined again with Mr Adams. Mr Trumbull, a student of Mr Wests was there. The English custom although bad still exists; we set to our bottle; I not for wine, but for  the conversation of the Minister, which was very interesting, honest and instructive. He informed us that the Portuguese Minister had by order of his Queen a pleasing piece of intelligence, which was, that her fleet in the Mediterranean had her orders to give the same protection to all American vessels as to her own. I must not forget Mr Adams’s requisites to make citizens like those republicans of New England; they were, that we should form ourselves into townships, encourage instruction by establishing in each public schools, and thirdly to elevate as much the common people by example and advice to a principle of virtue and religion.”These sentiments will bear reviewing after a lapse of thirty years. If they serve to excite one agreeable recollection, I shall be amply compensated for transcribing them.What shall I say to you, dear sir, of England? to you who know it so much better than I? It is not by a few months residence that such a country is to be known. It is only by studying during a whole life, as you have been doing, its institutions and character. I have no right as yet to form any opinions, much less to hazard them before you. First impressions I have; but they should all be held subject to alteration. During the bustle of an official career, and especially amidst its novelties, perhaps all that can be done is, to catch and record the materials of future reflection.This letter, therefore, at least as a first is merely to be taken as another proof, that I regard the priviledge of writing to you, as one of the gratifying circumstances of my life, and cherish as much as ever from this distance, the recollection of your patriotism, services, and worth. I cannot close it without saying, that in all the circles I frequent, whether official or private, I hear of nothing but the most flattering testimonials towards my predecessor in this mission. I include in this remark, Queens and royal dukes, as well as his more humble neighbours at Ealing. Mrs Rush asks permission to join me in the kindest and most respectful compliments to  Mrs Adams, and I beg to offer to yourself, sir, fresh assurances of my constant veneration and friendship.
				
					Richard Rush.
				
				
			